                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    PREMIER HARVEST LLC, et al.,                       CASE NO. C17-0784-JCC
10                          Plaintiffs,                  MINUTE ORDER
11               v.

12    AXIS SURPLUS INSURANCE COMPANY, et
      al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ notice of settlement (Dkt. No. 130).
18
     As such, the trial date is VACATED. The clerk is DIRECTED to terminate Defendant AXIS
19
     Surplus Insurance Company’s motion to compel production (Dkt. No. 120) and motion for
20
     sanctions (Dkt. No. 107), Defendant Cunningham Lindsey U.S.’s motion for summary judgment
21
     (Dkt. No. 126), and Plaintiffs’ motion for partial summary judgment (Dkt. No. 104). The parties
22
     are DIRECTED to file the appropriate dismissal paperwork or a joint status report by November
23
     8, 2018.
24
            //
25
            //
26


     MINUTE ORDER
     C17-0784-JCC
     PAGE - 1
 1        DATED this 9th day of October 2018.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0784-JCC
     PAGE - 2
